Citation Nr: 1746326	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Michele Zimbler, Agent


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1971 and September 1981 to December 1981, with additional service in the United States Army National Guard.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss with an evaluation of 10 percent. 

The claim was previously remanded in August 2015 and December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA has a duty to obtain relevant VA treatment records. 38 C.F.R. § 3.159(c)(2). A November 2016 VA audiology evaluation indicated audiometric testing was performed, but test results are not associated with the claims file. The VA treatment record instructed to "See Audiogram Display module under Tools menu for full audiometry results." The Veteran's agent specifically identified this testing was missing from the claims file in July 2017 correspondence.  

38 C.F.R. § 4.85 specifically requires examinations used for VA evaluation purposes have a controlled speech discrimination test using the Maryland CNC word list. It is unclear from the November 2016 audiology evaluation assessment whether the Maryland CNC word list was used. As competent evidence supports the Veteran's hearing loss has "significantly worsened" since the January 2015 examination, a new VA examination should be ordered.  See November 2016 VA treatment record.

Accordingly, the case is REMANDED for the following actions:

1. Secure for the claims file a copy of the Veteran's November 2016 audiometry results conducted at the Daytona Beach VA Outpatient Clinic (OPC). 

Please note the full audiometry results were not included with the November 2016 audiological evaluation, but treatment notes instructed the full test results could be found in the "Audiogram Display module under Tools menu." 

If the November 2016 full audiometry results cannot be found, VA may end its efforts to obtain these records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. 38 C.F.R. § 3.159(c)(2). If VA concludes the records cannot be obtained, VA must provide the claimant with oral or written notice of the fact. 38 C.F.R. § 3.159(e)(1). VA must make a record of any oral notice conveyed to the claimant. Id. 

2. Contact the Veteran and ask he identify the provider(s) of any treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

3. After completing the development listed above to the extent possible, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral hearing loss disability. The examiner must review the claims file (to include this remand). All necessary tests and studies should be conducted. Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test. The audiologist must also describe the effect of the Veteran's hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the above development, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his agent the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




